Exhibit (e)(ii) UNDERWRITING AGREEMENT Between OCM MUTUAL FUND and NORTHERN LIGHTS DISTRIBUTORS, LLC 1 INDEX 1.APPOINTMENT OF NLD AND DELIVERY OF DOCUMENTS 2.NATURE OF DUTIES 3.OFFERING OF SHARES 4.LICENSED REPRESENTATIVES OF THE FUNDS. 5.REPURCHASE OR REDEMPTION OF SHARES BY THE TRUST 6.DUTIES AND REPRESENTATIONS OF NLD 7.DUTIES AND REPRESENTATIONS OF THE TRUST 8.INDEMNIFICATION OF NLD BY THE TRUST 9.INDEMNIFICATION OF THE TRUST BY NLD 10.NOTIFICATION BY THE TRUST 11.COMPENSATION AND EXPENSES 12.SELECTED DEALER AND SELECTED AGENT AGREEMENTS 13.CONFIDENTIALITY 14.EFFECTIVENESS AND DURATION 15.DISASTER RECOVERY 16.DEFINITIONS 17.MISCELLANEOUS Schedule A Schedule B 3 4 4 5 6 7 9 12 14 15 16 17 17 18 18 18 19 22 23 2 UNDERWRITING AGREEMENT THIS UNDERWRITING AGREEMENT made the 27th day of January 2009 by and between OCM MUTUAL FUND, a Massachusetts business trust, having its principal office and place of business at 1536 Holmes Street, Livermore, California 94550 (the “Trust”), and NORTHERN LIGHTS DISTRIBUTORS, LLC, a Nebraska limited liability company having its principal office and place of business at 4020 South 147th Street, Omaha, Nebraska 68137 (“NLD”). WHEREAS, the Trust is offering shares of beneficial interest (the “Shares”) in separate investment portfolios as set forth on Schedule A (each a “Fund”), and each a series of the Trust; and WHEREAS, the Trust is an open-end management investment company registered with the United States Securities and Exchange Commission under the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, NLD is registered under the Securities Exchange Act of 1934, as amended ("1934 Act"), as a broker-dealer and is engaged in the business of selling shares of registered investment companies either directly to purchasers or through other financial intermediaries; and WHEREAS, the Trust desires that NLD offer, as principal underwriter, the Shares of the Funds to the public and NLD is willing to provide those services on the terms and conditions set forth in this Agreement in order to promote the growth of the Funds and facilitate the distribution of the Shares; NOW THEREFORE, for and in consideration of the mutual covenants and agreements contained herein, the Trust and NLD hereby agree as follows: 1.APPOINTMENT OF NLD AND DELIVERY OF DOCUMENTS (a)The Trust hereby appoints NLD, and NLD hereby agrees, to act as principal underwriter and distributor of the Shares of the Funds for the period and on the terms set forth in this Agreement. In connection therewith, the Funds have delivered to NLD current copies of: (i)the Trust’s Agreement and Declaration of Trust and By-laws (“Organic Documents”); (ii)the Trust’s current Registration Statement; 3 (iii)the Trust’snotification of registration under the 1940 Act on Form N-8A as filed with the SEC; (iv)the Trust’s current Prospectus and Statement of Additional Information (as currently in effect and as amended or supplemented, the “Prospectus”); (v)any current plan of distribution or similar document adopted by the Funds under Rule 12b-1 under the 1940 Act (“Plan”) and each current shareholder service plan or similar documentadopted by theTrust(“ServicePlan”). (b)The Trust shall promptly furnish NLD with: (i)all amendments of or supplements to the foregoing; and (ii)a copy of the resolution of the Board appointing NLD and authorizing the execution and delivery of this Agreement. 2.NATURE OF DUTIES (a)NLD shall act as distributor of the Funds except that the rights given under this Agreement to NLD shall not apply to: (i)Shares issued in connection with the merger, consolidation or reorganization of any other investment company or series or class thereof with a Fund or class thereof; (ii) the Trust’s acquisition by purchase or otherwise of all or substantially all of the assets or stock of any other investment company or series or class thereof; (iii) the reinvestment in Shares by the Funds’ shareholders of dividends or other distributions; or (iv) any other offering by the Funds of securities to its shareholders (collectively "exempt transactions"). (b)Notwithstanding the foregoing, NLD is and may in the future distribute shares of other investment companies including investment companies having investment objectives similar to those of the Funds. The Funds further understand that existing and future investors in the Funds may invest in shares of such other investment companies. The Funds agree that the services that NLD provides to such other investment companies shall not be deemed in conflict with its duties to the Funds under this Agreement. 3.OFFERING OF SHARES (a)NLD shall have the right to buy from the Funds the Shares needed to fill unconditional orders for Shares of the Funds placed with NLD by investors or selected dealers or selected agents (each as defined in Section 12 hereof) acting as agent for their 4 customers’ or on their own behalf. Alternatively, NLD may act as the Funds’ agent, to offer, and to solicit offers to subscribe to, Shares of the Funds. (b)The price that NLD shall pay for Shares purchased from the Funds shall be the NAV used in determining the Public Offering Price on which the orders are based.
